PER CURIAM.
Barnhart Development Corp. (BDC) appeals the judgment of the Jefferson County Circuit Court quieting title in favor of C.F. Sign Co. (C.F. Sign) and Clayton Francois. The trial court did not erroneously declare or apply the law in not finding that C.F. Sign had to perform deed obligations only after the deed execution. Further, the County granted C.F. Sign the right to use the sign. C.F. Sign also did not have to record its deed.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).